                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 WALTER LIPPMANN and 36-38 NORTH
 WATER STREET LLC,
     Plaintiffs,
                                                         No. 3:17-cv-918 (VAB)
         v.

 WELLS FARGO BANK, N.A.,
     Defendant.


                                              ORDER

       On January 25, 2019, the Court found that the amount-in-controversy jurisdictional

threshold had not been clearly satisfied here and ordered that, if Walter Lippmann and 36-38

North Water Street LLC (“Plaintiffs”) wished to stipulate that the amount in controversy is less

than $75,000 and to be bound by that stipulation, they must file any such stipulation with the

Court by February 15, 2019. Order, dated Jan. 25, 2019 (“1/25/19 Order”), ECF No. 43.

       On February 15, 2019, Plaintiffs filed the following stipulation in response to that Order:

“The Plaintiffs stipulate that, at present, the amount in controversy is less than Seventy Five

Thousand and no/100 ($75,000) U.S. Dollars.” Stipulation, dated Feb. 15, 2019, ECF No. 44.

       That same day, Wells Fargo Bank, N.A. (“Defendant”) moved for the Court to stay a

remand pending an opportunity to file a brief or, in the alternative, for the Court to reject

Plaintiffs’ stipulation as insufficient. Defendant’s [Corrected] Motion to Stay Remand, dated

Feb. 15, 2019, ECF No. 46. Wells Fargo argues that the stipulation is not in compliance with the

Court’s Order, or with the authority cited to in the Court’s Order, because it is not a binding

stipulation that Plaintiffs will continue to claim less than the jurisdictional amount. Id. ¶ 6. To

date, Plaintiffs have not responded to that motion.
       The Court agrees.

       The Court’s Order required that any stipulation as to the amount in controversy must bind

the Plaintiffs, citing the U.S. Supreme Court’s holding that Plaintiffs may obtain a remand to

state court “‘by stipulating to amounts at issue that fall below the federal jurisdictional

requirement,’ so long as the stipulation is ‘legally binding on all plaintiffs.’” 1/25/19 Order at 3

(quoting Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595–96 (2013)).

       Because the stipulation filed by Plaintiffs does not bind them to continue to seek less than

$75,000 after a remand, it cannot serve to clarify an otherwise ambiguous amount in controversy.

See Williams v. Target Corp., No. 3:17-cv-1263 (VAB), 2017 WL 4678180, at *2 (D. Conn. Oct.

17, 2017) (finding amount in controversy properly clarified where plaintiff stipulated: (1) not to

seek a judgment against defendant for an amount greater than $75,000; (2) that no judgment shall

enter against defendant for a sum greater than $75,000, exclusive of interest and costs, and that

should the finder of fact return a verdict in plaintiff’s favor in an amount greater than $75,000,

the verdict will be reduced to $75,000 and judgment will enter for that amount, exclusive of

interest and costs; and (3) that should she see seek to join additional defendants to this action

who were agents, employees, or servants of Target, the total judgment or award as against all

defendants shall not exceed $75,000, exclusive of interest and costs) (internal citations omitted).

       Absent a similarly-binding stipulation, the Court will not remand this action.

Accordingly, the Court rejects Plaintiffs’ stipulation.

       Plaintiffs may file a corrected, binding stipulation by March 4, 2019. If no such

stipulation is filed, the Court will address the pending motion to dismiss.

       SO ORDERED at Bridgeport, Connecticut, this 26th day of February, 2019.

                                                       /s/ Victor A. Bolden
                                                       VICTOR A. BOLDEN
                                                       UNITED STATES DISTRICT JUDGE
                                                  2
